                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JERMAINE A. HAMPTON,

                       Plaintiff,

               v.                                             Case No. 20-C-1520

CHERYL JEANPIERRE, et al.,

                       Defendant.


                                      SCREENING ORDER


       Plaintiff Jermaine Hampton, who is currently serving a state prison sentence at Waupun

Correctional Institution (WCI) and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s motion

for leave to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed and paid an initial

partial filing fee of $1.01. Plaintiff’s motion for leave to proceed without prepaying the filing fee

will be granted.




         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 1 of 8 Document 13
                                 SCREENING OF THE COMPLAINT

       The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of

the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least

sufficient to provide notice to each defendant of what he or she is accused of doing, as well as

when and where the alleged actions or inactions occurred, and the nature and extent of any damage

or injury the actions or inactions caused.

       “The pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). “The tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. at 556. “[T]he complaint’s allegations



                                                 2

         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 2 of 8 Document 13
must be enough to raise a right to relief above the speculative level.” Id. at 555 (internal quotations

omitted).

                                ALLEGATIONS OF THE COMPLAINT

       In March 2017, Nurse Larson gave Plaintiff a flu shot that allegedly caused pain, muscle

spasm, and decreased range of motion. Compl., Dkt. No. 1 at 6. A few days later, during a follow

up due to his “adverse reactions” to the shot, she prescribed him ibuprofen muscle rub and

loperamide for the discomfort and told him to rest and increase his fluids. Id. On May 5, 2017,

Dr. Syed administered a steroid injection into Plaintiff’s left arm in an attempt to “loosen it up,”

but it had no positive effect. Id. On September 8, 2017, Plaintiff received another steroid injection

that did not help. Id. On or about October 7, 2017, Plaintiff “woke up in excruciating pain and

was unable to move his hands and arms,” believing that he was having a stroke. Id. Plaintiff

became increasingly incapacitated, to the point where he was unable to conduct activities such as

bathing, showering, grooming, eating, and writing without assistance, and he submitted numerous

health service requests for care. Id. at 8.

       Between March and October 2018, Plaintiff met with WCI’s Americans with Disabilities

Act coordinator to attempt to obtain accommodation for his purported disabilities, but was denied

because the Health Services Unit did not support his disability claims. Id. at 6. At an August 15

appointment with Dr. Jean-Pierre, Plaintiff asked about receiving assistance with feeding and

showering and Dr. Jean-Pierre allegedly responded that he would “eventually heal and needed to

start doing things for himself.” Id. at 10. That same day, Plaintiff met with Captain Tritt, the

Restrictive Housing Unit supervisor, who offered to provide Plaintiff assistance if he would be

willing to leave restricting housing because Tritt would not allow his staff in restrictive housing.

Id. Plaintiff refused. Id.



                                                  3

            Case 1:20-cv-01520-WCG Filed 10/30/20 Page 3 of 8 Document 13
       Plaintiff’s care provider during 2019, Robert Martin, discontinued his prescription

medication due to potential negative effects and allegedly told Plaintiff to use Tylenol. Id. at 12.

Martin also allegedly yelled at Plaintiff during a subsequent appointment and prescribed him a

different, less effective medication. Id. Plaintiff’s latest care provider, Mary Moore, has met with

him twice but allegedly has not yet established a treatment plan. Id. at 13. During his stay at WCI,

Plaintiff has allegedly been diagnosed with adhesive capsulitis, axial spondyloarthritis, neural

foraminal stenosis of the cervical spine, paresthesia, vitamin D deficiency, and cervical

myelopathy. Id. at 4.

                                     THE COURT’S ANALYSIS

       “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)).

       Plaintiff’s current complaint is largely a reframing of a prior dismissed complaint. See

Hampton v. Meli, No. 20-cv-896 (E.D. Wis.). Under the doctrine of res judicata, or claim

preclusion, Plaintiff cannot bring another suit on the same issues involving the same parties.

“Under res judicata, a final judgment on the merits bars further claims by parties or their privies

based on the same cause of action.” Montana v. United States, 440 U.S. 147, 153 (1979). The

issue of claim preclusion is analyzed based on three elements: “identity of claims, identity of

parties, and a final prior judgment on the merits.” Perry v. Globe Auto Recycling, Inc., 227 F.3d

950, 952 (7th Cir. 2000).




                                                 4

         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 4 of 8 Document 13
       “In order to decide whether the two cases involve the same claim, we ask whether they

arise out of the same transaction. If they did, whether or not they were actually raised in the earlier

lawsuit, they may not be asserted in the second or subsequent proceeding.” Ross v. Bd. of Educ.,

486 F.3d 279, 283 (7th Cir. 2007). Res judicata requires joinder of claims based on the same or

almost the same allegations or series of transactions. Id. at 283 (citing Perkins v. Bd. of Trs. of

Univ. of Illinois, 116 F.3d 235, 236–37 (7th Cir. 1997)). In Hampton v. Meli, Plaintiff brought

claims against most of the same defendants over their allegedly inadequate medical care for his

ongoing pain and their failure to accommodate his alleged disability from January 2016 to August

2020. While Plaintiff now provides more specificity as to who allegedly did what, he cites the

same conditions as listed in Hampton v. Meli (adhesive capsulitis, axial spondyloarthritis, neural

foraminal stenosis of the cervical spine, paresthesia, vitamin D deficiency, and cervical

myelopathy) over largely the same time period, with one key difference. In Hampton v. Meli,

Plaintiff acknowledged that his medical complaints began before his arrival at WCI and claimed

his condition progressively deteriorated beginning in about January 2016. Am. Compl., No. 20-

cv-896 (E.D. Wis.), Dkt. No. 41. In that case, he acknowledged that the pain and numbness in his

extremities was attributable to a herniated disc that was diagnosed in July 2018. Id. In the instant

case, Plaintiff makes no mention of the herniated disc and implies that his medical ailments

originated from a flu shot he received in March 2017. Although he essentially substituted a flu

shot for a herniated disc in the current complaint and narrowed the time frame of the alleged

offenses, there is no question that Plaintiff’s current complaints about his medical care and

accommodations relate to the same series of interactions with the same officials at WCI as those

he described in Hampton v. Meli. Thus, the first two elements of claim preclusion are met.




                                                  5

         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 5 of 8 Document 13
       “The third element of claim preclusion requires a final judgment on the merits in the first

case.” Ross, 486 F.3d at 284. This last element is met through the screening order that dismissed

Plaintiff’s amended complaint in Hampton v. Meli. Plaintiff’s first complaint in that case was

dismissed for failure to state a claim, he was allowed to amend it, and the amended complaint

similarly failed to state a claim. Plaintiff’s complaint was reviewed and dismissed on the merits

by this court, and a district court’s decision is considered a final judgment for the purposes of

appeal. Id. Therefore, all three elements are met, and Plaintiff’s current claims are precluded as a

matter of law.

       Finally, it is worth noting that this latest complaint adds former Warden Brian Foster,

former Deputy Warden Steve Wierenga, Secretary of Corrections Cathy Jess, and Captain Kyle

Tritt to the list of defendants as compared to those in Hampton v. Meli. But as “Section 1983 does

not authorize supervisory liability,” Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011)

(internal quotations and citations omitted), and Plaintiff provides no evidence of their involvement

in his care except to say that either he or his friends and family notified those individuals of his

complaints and they failed to respond to his satisfaction, he has stated no claim against Foster,

Wierenga, or Jess. Additionally, Tritt was not a named defendant in Hampton v. Meli, but he was

directly involved in the alleged denials of Plaintiff’s accommodation requests that were central to

that complaint. Thus, any claims against Tritt or any other possible defendants arising from those

transactions are also precluded.

                                          CONCLUSION

       This plaintiff has provided no arguable basis for relief, having failed to make any rational

argument in law or fact to support his claims. See House v. Belford, 956 F.2d 711, 720 (7th Cir.




                                                 6

         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 6 of 8 Document 13
1992) (quoting Williams v. Faulkner, 837 F.2d 304, 308 (7th Cir. 1988), aff'd sub nom. Neitzke v.

Williams, 490 U.S. 319 (1989)).

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 9) is GRANTED.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) as frivolous.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. §1915(g).

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $348.99 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If

Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is confined.




                                                    7

         Case 1:20-cv-01520-WCG Filed 10/30/20 Page 7 of 8 Document 13
          I FURTHER CERTIFY that any appeal from this matter would not be taken in good faith

pursuant to 28 U.S.C. § 1915(a)(3) unless Plaintiff offers bonafide arguments supporting his

appeal.

          Dated at Green Bay, Wisconsin this 30th           day of October, 2020.

                                                          s/ William C. Griesbach
                                                          William C. Griesbach
                                                          United States District Judge




 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      8

           Case 1:20-cv-01520-WCG Filed 10/30/20 Page 8 of 8 Document 13
